Citation Nr: 1106702	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  03-31 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee and leg 
condition, to include as secondary to the Veteran's service-
connected scar, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from June 1963 to February 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In April 2008, the Veteran testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of this hearing is associated with the claims folder.  

When this matter was previously before the Board, in January 
2009, an increased evaluation of 10 percent disabling was awarded 
for right foot scar and the claim for service connection for a 
right knee and leg condition was remanded for additional 
development.  The Board's January 2009 remand also referred to 
the RO for appropriate action the matter of service connection 
for a right foot condition.  The record does not reflect any 
action in response to the referral.  The Board does not have 
jurisdiction in the matter and it is once again referred for 
appropriate action.

The  issue of service connection for a right foot disorder 
has been raised by the record but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge in April 
2008.  In December 2010, the Veteran requested an additional 
videoconference hearing at the RO in Montgomery, Alabama.  Given 
the fact that voluminous treatment records and a VA medical 
examination and opinion have been added to the claims file since 
the April 2008 videoconference hearing, another Board 
videoconference hearing is deemed warranted.  Since such hearings 
are scheduled by the RO, to ensure full compliance with due 
process requirements, the Board must remand the case to the RO 
for that purpose.  See 38 C.F.R. §§ 20.704, 20.1304 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a 
Veterans Law Judge using Videoconferencing 
techniques with the RO in Montgomery, 
Alabama, in accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

